Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 13 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the language “may include” and “may be performed” are speculative and fail to a concise statement of the technical disclosure of the patent.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8, 9, and 11 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the limitation “at least one of interrupting and preventing an operation for accessing to the memory medium in the second operation mode” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the relationship between the “interrupting and preventing” and “an operation for accessing to the memory medium”. Specifically, whether the “in a second operation mode” refers to the “interrupting and preventing” or the “operation for accessing to the memory medium”

Regarding claim 6, the limitation “after symbols designated by a count value of the loop-counter are erased” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear how “symbols” can be designated by a “count value”. One of ordinary skill in the art would understand a “count value” to be a number. 

Regarding claim 8, the limitation “read data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the read data previously disclosed or additional read data. 

Regarding claim 9, the limitation “read data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the read data previously disclosed or additional read data. 

Claim 11 recites the limitation "the retry operation of a final loop".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the loops".  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the retry operation of a final loop".  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the loops".  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the loops".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al., U.S. Publication 2014/0245105 (herein Chung).

Regarding claim 1, Chung discloses: An error correction method of a memory system, the method comprising: performing a first error correction code (ECC) decoding 

Regarding claim 2, Chung discloses: performing at least one of interrupting and preventing an operation for accessing to the memory medium in the second operation mode (paragraph 0192 – 0196).

Regarding claim 3, Chung discloses: the first ECC decoding operation is performed using a general Reed-Solomon (RS) algorithm system (paragraph 0198 “hamming code”); and wherein the second ECC decoding operation is performed using an erasure-loop method (paragraph 0198 “Viterbi algorithm”).

Regarding claim 7, Chung discloses: the second ECC decoding operation is performed when errors of the read data are not corrected by the first ECC decoding operation in the first operation mode (figure 19, element 1922).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, in view of Pignatelli et al. U.S. Publication 2018/0137003 (herein Pignatelli).

Regarding claim 6, Chung teaches the limitations of the parent claim. Chung does not explicitly teach: resetting a loop-counter in the first operation mode; and performing the second ECC decoding operation in the second operation mode after symbols designated by a count value of the loop-counter are erased.
Pignatelli teaches: resetting a loop-counter in the first operation mode (figure 4, element 404 “Max Retry”); and performing the second ECC decoding operation in the second operation mode after symbols designated by a count value of the loop-counter are erased (figure 4, element 406).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Chung: An error correction method of a memory system, performing a first error correction code (ECC) decoding operation on read data, and performing a second ECC decoding operation on the read data; with the teaching of Pignatelli: error retry for the purpose of implementing an error recovery system (paragraph 0055). An error correction method of a memory system is well-known in the art (abstract). Error retry is a well-known design choice in the art (figure 4). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 8, Chung teaches the limitations of the parent claim. Chung teaches: performing the first ECC decoding operation is preceded by: outputting read data from the memory medium in response to a read command outputted from a host (figure 13, element S11); performing an ECC decoding operation of the read data outputted from the memory medium (paragraph 0198); and detecting errors of the read data are not corrected by the ECC decoding operation (paragraph 0198, 0199). Chung does not explicitly teach: activating the first operation mode when errors of the read data are not corrected by the ECC decoding operation.
Pignatelli teaches: activating the first operation mode when errors of the read data are not corrected by the ECC decoding operation (figure 4, element 402, 404, “Success? NO”). And in view of the motivation previously stated above, for claim 6, the claim is rejected.

Regarding claim 9, Chung teaches the limitations of the parent claim. Outputting read data from the memory medium in response to a read command outputted from a host (figure 13, element S11); performing an ECC decoding operation of the read data outputted from the memory medium (paragraph 0198). Chung does not explicitly teach: performing a retry operation when errors of the read data are not corrected by the ECC decoding operation.
Pignatelli teaches: performing a retry operation when errors of the read data are not corrected by the ECC decoding operation (figure 4, element 404). And in view of the motivation previously stated above, for claim 6, the claim is rejected.

Regarding claim 10, Chung teaches the limitations of the parent claim. Chung does not explicitly teach: performing the retry operation includes: adjusting a read voltage applied to the memory medium; performing the EC decoding operation; and iteratively executing a loop including the adjusting of the read voltage applied to the memory medium and performing the EC decoding operation.
Pignatelli teaches: performing the retry operation includes: adjusting a read voltage applied to the memory medium (figure 4, element 414); performing the EC decoding operation (figure 4, element 412); and iteratively executing a loop including the adjusting of the read voltage applied to the memory medium and performing the EC decoding operation (figure 4, element “Max Retry?”). And in view of the motivation previously stated above, for claim 6, the claim is rejected.

Allowable Subject Matter
Claims 4, 5, and 11 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

SUH; Jungwon et al.	US 20170004035 A1
Lee; Charles C. et al.	US 7865809 B1

Ueno; Koki et al.		US 20090268521 A1
KWAK; DONG-HUN	US 20130100737 A1
White; Steven L. et al.	US 6968021 B1
Roth; Ron M. et al.		US 20100299575 A1
LEE; Jong-Min		US 20190221279 A1
KIM; Du Hyun		US 20190155685 A1
Shin; Wongyu et al.		US 20190385693 A1
performing a first error correction code (ECC) decoding operation on read data outputted from a memory medium and storing the read data outputted from the memory medium into a loop-buffer, in a first operation mode; and 
performing a second ECC decoding operation on the read data stored in the loop-buffer, in a second operation mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111